Title: To James Madison from James Monroe, 10 February 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Feby 10. 1802.
Two incidents occurr’d in the course of the last session of our Assembly which are worthy some attention. These were, the attack on the Executive respecting the disbursements of the publick money, and the meetings which took place in the Capitol towards the close of the session of some of the members from the western counties for the purpose of promoting a dismemberment of the State. The first was commenc’d before Christmass and lasted to the end of the session, in Feby. A motion was made in the H. of Delegates by B. Harrison of P. George to appoint a joint committee of both houses to examine into and report a statment of those expenditures, wh. passed without opposition. It was amended in the Senate by being converted into a standing rule of the legislature. The committee was appointed by both houses, who were met by three members of the council (a request to that effect being made) and who gave information on all the items on which it was desir’d. Creed Taylor from the Senate was chairman of the committee. He had promoted the enquiry in the commenc’ment, and seemed disposed to push some restrictive resolutions, as to the future conduct of the Executive wh. cod. not otherwise than operate as a censure on what had passed. Before the committee the members of the council, Genl. Guerrant, Dr. Foushee & Mr. Mc.Rae were much mortified by the conduct of some members especially a Mr. Sheffey who had embarked in it with peculiar zeal. The committee reported to the House a series of opinions as to what the Executive had done invol[v]ing a censure without stating a single fact on which their opinions were founded. As the enquiry was unprecedented, and other circumstances occurr’d to excite a suspicion that the object of many was to censure, a report of that kind did not surprise us. It was moved & carried without opposition that the report lie on the table & the Executive be furnished with a copy of it. I then wrote the legislature justifying the enquiry, and expressing a wish that it be pursued with the utmost rigor, but stating that the report which had already been made, did not contain a single fact, on wh. I cod. furnish any explanation or the house form an opinion. I requested that the house wod. cause such a statment of facts to be reported as might remain and become a precedent, under the decision formed on it, which might serve as a guide to both departments for the future, and that the Executive might have a copy of it. The report was then committed to the same committee and with it my letter, with an instruction to make such a report as had been desired. In my letter I observed that I shod. explain in what cases the Executive had acted relative to the salaries of clerks &ca. Finding after the commitment that there was cause to suspect the affr. wod. be protracted to the end of the session, with a view to avoid a report of facts, and leave the case on the ground on which it stood, which was the most favorable the partizans in the business then hoped for, I prepard my letter, the one in the pamphlet enclosed intending to send it in whether a report was made or not. The report was made on the saturday before the adjournment wh. was on tuesday, and my letter being nearly finished was sent in immediately afterwards. The result was what you will perceive in the enclosed paper. The foundation of the enquiry was sundry protests of Genl. Wood entered in the journal of the council, agnst an addition to Major Coleman’s salary of £75., the building of the barracks for the guard, & some other trifling expenditures. Those wh. made most noise were the illumination of the Capitol, and the charge of the powder expended on the 4. of July, for wh. Mr. Wood voted with the other members. Several engaged in the business at first who cod. not be suspected to have any unfriendly views to the Executive, or any connection with the federalists, such as Creed Taylor. It is probable the agency of such men gave the thing a consequence it wod. not have had, had the federalists appeard in it at first. The zeal of these men who had embarked in it, with too little reflection, abated as they got information of the true state of facts. The federalists were forc’d then to shew themselves more distinctly in the business. Till finally on the statment of facts which my letter gave the republicans who had before given any countenance to the enquiry turnd completely round, and many of the federalists left the house, among whom was Mr. Sheffey heretofore deemed a republican but whose conduct was more than equivocal thro’ the session. On monday Sheffy mov’d to take up the rept. of the committee intimating that his absence on saturday had been accidental. The motion was set aside by the previous question.
The caucus’s for promoting a dismemberment of the State went on at the same time. In these Sheffy, & Wilson of the Senate, were most active, the latter I believe from Morgantown. There are 28. counties westwd. of the mountains. Only 29 of their members attended, of whom 14. only were for recommending the subject to the consideration of the people, and it being carried by the vote of their chairman (Breckenridge) that their names shod. be signed to whatever they recommended, the affr. fell to the ground at least for the present. I do not think any thing is to be inferrd as to the views of the chairman from his vote on the above question. I suspect both movments were federal, that they were carried on with the same political views & prompted by the same parties. I fear you will not be able to read this as it is written with a bad pen in great haste. Our best regards to Mrs. Madison & yr. family yr. friend & servant
Jas. Monroe

By whom was Mr. Skipwith’s claim referrd to you, the house of reps. or the President?
 

   RC (NN: Monroe Papers).


   The controversy was provoked by a Federalist-inspired inquiry into Monroe’s executive expenditures, particularly his use of the contingent fund for clerical expenses and the costs of celebrating the Fourth of July and Jefferson’s election. Although the committee reported that some items may have been covered by precedent rather than by law and urged that in future the legislature should provide for the services of clerks and other officeholders then covered by the contingent fund, the House resolved that the expenditures “were made in obedience to the laws” and expressed its “approbation of the conduct of the Executive relative to the same.” It also expressed its “high sense of the distinguished ability, attention and integrity” with which Monroe discharged his duties (Ammon, James Monroe, p. 201; JHDVJournal of the House of Delegates of the Commonwealth of Virginia, Begun and Held at the Capitol, in the City of Richmond. Volumes in this series are designated by the month in which the session began., Dec. 1801 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 3474], pp. 79, 89).


   Western Virginians were strong supporters of the national government and felt that the current system of state government deprived them of adequate representation. During the debate on JM’s Virginia Resolutions, westerners, assailing those who demanded a democracy from the federal government that they denied to citizens of their own state, voted against the resolutions. James Breckinridge had begun to focus this dissatisfaction the previous year when he described the state constitution as “radically defective,” resulting in representation that was “unequal and unjust” (Charles Henry Ambler, Sectionalism in Virginia from 1776 to 1861 [1910; New York, 1964 reprint], pp. 69–70, 72; Otis K. Rice, The Allegheny Frontier: West Virginia Beginnings, 1730–1830 [Lexington, Ky., 1970], pp. 352–53; JHDVJournal of the House of Delegates of the Commonwealth of Virginia, Begun and Held at the Capitol, in the City of Richmond. Volumes in this series are designated by the month in which the session began., Dec. 1800 [Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1585], p. 58).


   Benjamin Harrison of Brandon (1743–1807) represented Prince George County in the House of Delegates several times between 1777 and 1807 (Swem and Williams, RegisterEarl G. Swem and John W. Williams, eds., A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions (Richmond, 1918)., p. 384; Judith McGhan, ed., Virginia Vital Records: From the Virginia Magazine of History and Biography, the William and Mary College Quarterly, and Tyler’s Quarterly [Baltimore, 1982], p. 424).


   Creed Taylor (ca. 1767–1837) represented Cumberland County in the House of Delegates in 1788 and served in the state Senate from 1798 to 1805 (Swem and Williams, RegisterEarl G. Swem and John W. Williams, eds., A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions (Richmond, 1918)., p. 435; McGhan, Virginia Vital Records, p. 594).


   Lawyer Alexander McRae, Dinwiddie County representative in the House of Delegates from 1794 to 1796, was elected to the Council of State in 1796 (Swem and Williams, RegisterEarl G. Swem and John W. Williams, eds., A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions (Richmond, 1918)., p. 403; PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 1:137 n. 2; CVSPWilliam P. Palmer et al., eds., Calendar of Virginia State Papers and Other Manuscripts (11 vols.; Richmond, 1875–93)., 8:402–3).


   Federalist Daniel Sheffey (1770–1830) represented Wythe County in the House of Delegates from 1800 to 1804 and in the state Senate from 1804 until 1808. After serving another term in the House of Delegates, he represented Virginia in Congress from 1809 to 1817 (Swem and Williams, RegisterEarl G. Swem and John W. Williams, eds., A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions (Richmond, 1918)., p. 427).


   For Monroe’s 26 and 28 Jan. 1802 letters to the Speaker of the House of Delegates, see Hamilton, Writings of MonroeStanislaus Murray Hamilton, ed., The Writings of James Monroe (7 vols.; New York and London, 1898–1903)., 3:330–34.


   The pamphlet was probably A Report of the Committee Appointed to Examine into the Executive Expenditures … (Richmond, 1802), which also included Monroe’s 28 Jan. letter to the Speaker of the House of Delegates (see Sowerby, Catalogue of Jefferson’s Library, 3:353).


   Monroe apparently enclosed a copy of a joint resolution, passed by both branches of the General Assembly between 30 Jan. and 2 Feb., endorsing Monroe’s conduct (Acts Passed at a General Assembly of the Commonwealth of Virginia [Richmond, 1802; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 3470], p. 53).


   James Wood (1741–1813) of Frederick County had served in the government of Virginia since 1766, including three terms as governor from 1796 to 1799. He sat on the Council of State from the time he left office in 1799 until 1803 and again from 1812 until his death (McIlwaine, Journals of the Council of State of Virginia, 5:409–10).


   Lawyer Thomas Wilson (1765–1826) represented Monongalia, Ohio, Harrison, Wood, Brooke, and Randolph counties in the Virginia Senate from 1792 to 1795 and from 1800 to 1804. A Federalist, he also served in the U.S. House of Representatives from 1811 to 1813 (Swem and Williams, RegisterEarl G. Swem and John W. Williams, eds., A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions (Richmond, 1918)., pp. 57, 447).


   James Breckinridge (1763–1833), a 1785 graduate of the College of William and Mary, represented Botetourt County in various sessions in the Virginia House of Delegates from 1789 through 1802. A Federalist, he was a member of the U.S. House of Representatives from 1809 to 1817 (Swem and Williams, RegisterEarl G. Swem and John W. Williams, eds., A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions (Richmond, 1918)., p. 341).

